Citation Nr: 1329376	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a right ankle 
injury.

3.  Entitlement to service connection for a vaginal 
condition.

4.  Entitlement to service connection for skin irritation 
and burning of the hands, knees, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2008 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Veteran filed a 
notice of disagreement (NOD) with these determinations in 
February 2009, and timely perfected her appeal in October 
2009.

Additionally, in a September 2011 rating decision, the RO 
granted service connection for posttraumatic stress disorder 
(PTSD).  This decision constitutes a full grant of benefits.  
Therefore, the claim of a service connection for PTSD is no 
longer on appeal.  

The Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2013.  A written 
transcript of that hearing was prepared and incorporated 
into the evidence of record.  

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the above claim.  A review of the documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are irrelevant to the issue on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012). 

The Veteran contends that her right ankle and back 
disabilities were a result of in-service injuries, which 
have continued to cause problems to this day.  Additionally, 
the Veteran reported that she had vaginal pains in-service 
and was treated for that condition with birth control and 
injections.  Lastly, the Veteran contends that she has skin 
irritation and burning of the hands, feet, and knees due to 
an undiagnosed illness from service in the Persian Gulf War.  

Service connection may be presumed for certain conditions, 
including unexplained rashes or other dermatological signs 
or symptoms, under 38 U.S.C.A. § 1117, based on service 
during the Persian Gulf War.  The Secretary may pay 
compensation under this subchapter to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).   For 
purposes of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 
(A) An undiagnosed illness; (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms; (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service connection.
The Veteran's personnel records show that she served in 
South West Asia from December 1990 to April 1991.  

The Veteran's service treatment records document complaints 
and treatment for back and ankle pain, and vaginal 
irritation.  A July 1989 service treatment record notes that 
the Veteran complained of right ankle pain after she twisted 
it inward playing volleyball.  The physician diagnosed the 
Veteran with a first degree strain.  The Veteran again 
complained of an ankle injury in September 1989.  She 
complained of pain in the arch that radiated to the front of 
the foot.  In a December 1990 record, the Veteran complained 
of acute lumbar pain.  The Veteran was diagnosed with an 
acute lumbar strain.  A February 1986 record noted that the 
Veteran's gynecological tests were negative for dysplastic 
and malignant cells, but trichomonads and inflammation were 
present.  A May 1990 gynecological examination noted that 
the Veteran complained of metrorrhagia.  An additional 
record notes that the Veteran complained of vaginal 
irritation and was diagnosed with yeast vaginitis.  A March 
1985 record documented menstrual cramps.  The Veteran's May 
1991 discharge examination was void of any noted back, right 
ankle, or gynecological diagnoses.  

VA treatment records show ongoing complaints of and 
treatment for back and right ankle pain.  The Veteran also 
complained of skin rashes and was prescribed topical 
treatment.  A May 2009 record noted a diagnosis of contact 
dermatitis.  Additionally, private and VA treatment records 
show diagnoses of and treatment for fibroid uterus and 
ovarian cysts.  

The Veteran was afforded a VA joints examination in May 
2009.  The Veteran reported ongoing back and ankle pain 
since service.  The examiner diagnosed the Veteran with 
chronic right ankle strain, chronic lumbar spine strain, and 
status post burn scar of the right hand with no residuals.  
The examiner concluded that the separation physical showed 
no complaint of history or abnormal  findings on physical 
exam for problems with right ankle, lumbar spine, or burn on 
the right hand.  Additionally, there was no documentation of 
problems with these areas since 1989.  The examiner 
concluded that chronic right ankle and lumbar strain were 
less likely than not related to service.  However, the 
examiner based his opinion on the fact that there were there 
was no documented medical evidence of the Veteran's ongoing 
medical condition.  As noted in Buchanan v. Nicholson, the 
Board cannot determine that the Veteran's lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  451 F.3d 1331 (2006).   
As such, the examination report is not adequate for rating 
purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination must consider lay evidence of 
in-service incurrence or continuity of symptomatology since 
service); see also 38 C.F.R. § 4.2 (2012) (stating that if 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes an examination, even if not required to 
do so, an adequate one must be produced).  

The Veteran was afforded a Gulf War VA examination in May 
2010.  The Veteran reported continued muscle pain and 
itching skin rashes.  The examiner diagnosed the Veteran 
with chronic lumbosacral strain, chronic right ankle strain, 
and lichen simplex chronicus of right dorsal hand.  However, 
the VA examiner did not render an opinion as to whether the 
Veteran's lumbosacral strain, chronic right ankle strain, 
and lichen simplex chronicus were related to the Veteran's 
active duty service.  Additionally, the examiner did not 
state whether the Veteran's itching and burning of the 
hands, knees, and feet were symptoms related to an 
undiagnosed illness under the relevant regulations governing 
Persian Gulf War Veterans, of which the Veteran is a member.    

Therefore, a new VA examination is necessary to determine 
the Veteran's current back, right ankle, and skin 
conditions, and whether they were caused by, or are 
otherwise related to, the Veteran's time in service.  In the 
examination report, the examiner must acknowledge and 
discuss the Veteran's report of an in-service incident and 
continuity of symptomatology.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

Additionally, the VA has neither afforded the Veteran an 
examination nor solicited a medical opinion as to the 
etiology of the Veteran's gynecological conditions, to 
include fibroid uterus and ovarian cysts.  Although the 
Veteran was treated for gynecological issues in-service and 
has been seeking treatment from the VA for this condition, 
it remains unclear to the Board whether the Veteran's 
gynecological conditions, to include fibroid uterus and 
ovarian cysts, had their onset in service or is related to 
any aspect of her military service.  A medical opinion 
regarding an etiology of the Veteran's gynecological 
conditions, to include fibroid uterus and ovarian cysts, is 
therefore necessary to make a determination in this case.  
See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A remand is also necessary to obtain outstanding VA and 
private medical records.  At the May 2009 VA examination, 
the Veteran reported that she was treated by a chiropractor 
for her back pain since she was discharged from service.  
Additionally, at the July 2013 hearing, the Veteran 
testified to ongoing treatment at the Beaufort Naval 
Hospital.  However, it does not appear that these private 
treatment records have been obtained and associated with the 
claims file.  Further, the evidence of record shows that the 
Veteran was receiving ongoing treatment at the VA through 
August 2011.  The Veteran additionally testified that she 
was receiving ongoing treatment for her claimed conditions 
at the VAMC in Charleston.  Because it appears that there 
may be outstanding VA and private medical records that may 
contain information pertinent to her claims, those records 
are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated 
from August 2011 to the present.  Any 
attempts to obtain these records and 
responses received thereafter should be 
associated with the Veteran's claims file.  
The RO should contact the Veteran and 
request that she provide a completed 
release form (VA Form 21-4142) authorizing 
VA to request copies of any treatment 
records from any private medical 
providers, who have treated her for back, 
right ankle, skin, and vaginal conditions, 
to include records from Beaufort Naval 
Hospital and her chiropractor.  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file, 
should be obtained and associated 
therewith.  All attempts to procure any 
outstanding treatment records should be 
documented in the claims file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file and the 
Veteran and her representative should be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

2)	After the foregoing, schedule the Veteran 
for an orthopedic VA examination to 
determine whether any of her current back 
or right ankle conditions, to include 
chronic lumbosacral strain and chronic 
right ankle strain, are related to the 
Veteran's service.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be performed, and 
all findings should be reported in 
detail. 

The examiner should address the following:

A.	Diagnose the Veteran's current back 
and right ankle conditions. 

B.	For each diagnosis of the Veteran's 
back, provide an opinion as to 
whether it is at least as likely as 
not that the disorder is related to 
her active military service, to 
include an in-service lumbar strain.

C.	For each diagnosis of the Veteran's 
right ankle, provide an opinion as to 
whether it is at least as likely as 
not that the disorder is related to 
her active military service, to 
include an in-service right ankle 
strain.

In rendering these opinions, the examiner 
must review the Veteran's service 
treatment records (July 1989, September 
1989, and December 1990 records), VA 
treatment records, private treatment 
records, the May 2009 and May 2010 VA 
examination reports, the July 2013 hearing 
transcript, and any other relevant 
information.  Furthermore, the examiner 
should discuss the Veteran's lay 
statements regarding the onset and 
duration of symptoms when discussing the 
offered opinion.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3)	Additionally, schedule the Veteran for a 
skin VA examination to determine whether 
any of her current skin irritation and 
burning of the hands, knees, and feet, to 
include lichen simplex chronicus, are 
related to the Veteran's service.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies should 
be performed, and all findings should be 
reported in detail. 

The examiner should address the following:

A.	Diagnose the Veteran's current skin 
conditions.  The Veteran has reported 
itching and burning of her hands, feet, 
and knees.

For each diagnosis, provide an opinion 
as to whether it is at least as likely 
as not that the disorder is related to 
her active military service.

B.	If the examiner examines the Veteran 
and determines that the Veteran's noted 
skin symptoms cannot be attributed to 
any established disease or disorder, 
the examiner should discuss whether the 
Veteran has a qualifying chronic 
disability or medically undefined 
chronic multisymptom illness as defined 
under 38 C.F.R. § 3.317.

The examiner should then state whether 
is at least as likely as not that any 
disorders/qualifying chronic disability 
had its onset in or is otherwise 
related to the Veteran's active 
service.  

In rendering these opinions, the examiner 
must review the Veteran's service 
treatment records, VA treatment records, 
private treatment records, the May 2009 
and May 2010 VA examination reports, the 
July 2013 hearing transcript, and any 
other relevant information.  Furthermore, 
the examiner should discuss the Veteran's 
lay statements regarding the onset and 
duration of symptoms when discussing the 
offered opinion.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4)	Additionally, schedule the Veteran for a 
gynecological VA examination to determine 
whether any of her current vaginal 
conditions, to include fibroid uterus and 
ovarian cysts, are related to the 
Veteran's service.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be performed, and 
all findings should be reported in 
detail. 

The examiner should diagnose the Veteran's 
current gynecological conditions.  For 
each diagnosis, provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to her active 
military service, to include in-service 
reports of vaginal irritation, yeast 
vaginitis, trichomonads, inflammation, and 
metrorrhagia.

In rendering these opinions, the examiner 
must review the Veteran's service 
treatment records (March 1985, February 
1986, May 1990 records), VA treatment 
records, private treatment records, the 
July 2013 hearing transcript, and any 
other relevant information.  Furthermore, 
the examiner should discuss the Veteran's 
lay statements regarding the onset and 
duration of symptoms when discussing the 
offered opinion.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5)	Thereafter, the AMC/RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6)	Following the completion of the foregoing, 
and after undertaking any other 
development it deems necessary, the AMC 
should readjudicate the Veteran's claims.  
The AMC should then provide the Veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


